Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,315,355. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are encompassed by the claims of 10,315,355.
Claims 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,744,707. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are encompassed by the claims of 10,744,707.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-15 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by STOCKETT et al. (2018/0065304).
	Regarding claims 1, 4, 9, 11, and 15, STOCKETT et al. discloses an apparatus for additive manufacturing of a three-dimensional object comprising:
	a nozzle 24 that emits fibers (F) [0013] together with a polymer [0015]-[0020];
	a feeder (internal feed mechanism) [0024];
	a cure enhancer 22 (a device configured to harden the polymer) [0019];
	a robotic arm 18 capable of moving head 20 in multiple directions during fabrication of three-dimensional structure 12 (a mechanical apparatus configured to move the nozzle) [0014]; and
	a processor (control unit) 36 assigns print speeds [0071] wherein the nozzle speed is faster than the supply or feeding speed [0100], [0105].
	Regarding claims 2-3, STOCKETT et al. discloses moving the nozzle at the first speed generates a small tug (tension/pull) on the material (fiber) [0100].
	Regarding claims 5-6, STOCKETT et al. discloses the cure enhancer (device) regulates temperature [0019].

	Regarding claim 8, STOCKETT et al. discloses the polymer is a thermoplastic [0015].
	Regarding claim 10, STOCKETT et al. discloses motors that discharges fibers without tension [0083].	
	Regarding claim 12, STOCKETT et al. discloses a cutter [0069], [0110].
	Regarding claim 13, STOCKETT et al. discloses a component configured to allow the fiber to enter the nozzle from the feeder and to inhibit the polymer from entering the feeder from the nozzle [0047].
	Regarding claim 14, STOCKETT et al. discloses a cutting the fiber prior to the fiber passing through the component [0109].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SCHROEDER (2007/0003650-of record).
	Regarding claim 16, SCHROEDER discloses an apparatus for additive manufacturing of a three-dimensional object, comprising:
	an extruder [0036] wherein the extruder extrudes a supply of fiber impregnated with resin (pg.6, claim 1);
	means for moving said extruder or extrusion head in a controlled pattern (pg.6, claim 1);
	and a radiation source configured to cause the polymer to harden after emission from the extruder [0042].
	SCHROEDER is silent to the radiation source being attached to and moveable with the extruder.  However, SCHROEDER discloses the apparatus may further 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742